Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a “machine-readable medium, comprising instructions”.
The examiner, in the broadest reasonable interpretation of the claim language, construes claim 18 machine-readable medium to a signal carrying processor-executable instructions, and therefore, it is a non-statutory subject matter.               
The examiner suggest to correct claim 18 to recite "non-transitory machine readable medium", "machine readable device" or some other phrase that explicitly excludes a signal as the machine readable medium.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,848,832. 


Instant Application 17/034,434
Patent No.: US 10,848,832
1.  A method comprising: 

detecting, by one or more processors, a set of first control operations during presentation of current content on a display screen;  

in response to the set of first control operations and by the one or more 
processors, causing, on the display screen, presentation of a graphical 
interface in which a central window suggests first alternative content by 
presenting a first preview thereof and a first identifier thereof superimposed 
on the first preview;  

detecting, by the one or more processors;  a second control operation to dismiss the suggested first alternative content;  and 

in response to the second control operation and by the one or more processors, 
causing, on the display screen, a transition to a modified version of the graphical interface, the transition including: 

sliding the first preview, the first identifier, a second preview, and a second identifier together in a direction and at a speed within the central window, the central window cropping the first preview sliding out of view and cropping the second preview sliding 
into view, the second preview and the second identifier corresponding to second 
alternative content;  and 

9.  The method of claim 1, wherein: the transition to the modified version of the graphical user interface further includes: 
sliding a first timeline and a second timeline together in the direction and at the speed within the central window, the central window cropping the first timeline sliding out of view and cropping the second timeline sliding into view, the first timeline indicating a first playback point within the first alternative content, the second timeline 
indicating a second playback point within the second alternative content;  and wherein the central window in the modified version of the graphical interface presents the second timeline superimposed on the second preview. 


10.  The method of claim 1, wherein: 

the transition to the modified version of 
the graphical user interface further includes: 
sliding first summary text and second summary text together in the shared direction and at the speed within 
the central window, the central window cropping the first summary text sliding 
out of view and cropping the second summary text sliding into view, the first 
summary text summarizing the first alternative content, the second summary text summarizing the second alternative content;  and wherein the central window in the modified version of the graphical interface presents the second summary text superimposed on the second preview. 

presenting the modified version of the graphical interface in which the central window suggests the second alternative content by presenting the second preview and the second identifier superimposed 
thereon. 
 




2.  The method of claim 1, wherein: 

the transition to the modified version of the graphical user interface further includes: 

sliding a recommendation window outside the central window in the direction toward the central window, the recommendation 
 
3.  The method of claim 2;  wherein: 

the sliding of the recommendation window 
toward the central window is at the speed outside the central window. 
 
4.  The method of claim 2, wherein: 

the transition to the modified version of 
the graphical user interface further includes: 

sliding a logo outside the central window in the direction toward the central window together with the recommendation window, the logo identifying a source entity of the second alternative content, the central window cropping the logo sliding out of view. 
 
5.  The method of claim 1, wherein: 


the graphical user interface further includes: 

sliding the first identifier in the direction from inside the central window to outside the central window; and 

sliding the second identifier in the direction from outside the central window into the central window. 
 
6.  The method of claim 5, wherein: 

the sliding of the first identifier from inside the central window to outside the central window includes reducing a first font size of the first identifier outside the central window;  and 

the sliding of the second identifier from outside the central window into the central window includes enlarging a second font size of the second identifier outside the central window. 
 


the sliding of the first identifier from inside the central window to outside the central window occurs at the speed outside the central window;  and 

the sliding of the second identifier from 
outside the central window into the central window occurs at the speed outside the central window. 
 
8.  The method of claim 1, wherein: 

the display screen includes a central 
portion and a peripheral portion that surrounds the central portion;  

the central window in the graphical interface is aligned with the central portion of the display screen and presents none of the current content;  and 

the graphical interface includes a peripheral region aligned with the peripheral portion of 
 
11.  The method of claim 1, wherein: 

the transition to the modified version of 
the graphical user interface further includes: 

sliding a first logo and a second logo together in the direction and at the speed outside the central window;  the central window cropping the first logo sliding into view and cropping the second logo sliding out of view, the first logo identifying a 
first source entity of the first alternative content, the second logo identifying a second source entity of the second alternative content;  and wherein 

the modified version of the graphical interface presents the first logo 
outside the central window. 
 
12.  The method of claim 11, wherein: 

the transition to the modified version of 
the graphical user interface further includes: 

sliding a third logo outside the central window in the direction and at the speed toward the central window, the third logo identifying a third source entity of third alternative content;  and wherein 

the modified version of the graphical interface presents the third logo outside the central window. 
 
13.  The method of claim 1, wherein: 

the transition to the modified version of the graphical user interface further includes: 

sliding a third identifier outside the central window in the direction and at the speed toward the central window, the third identifier corresponding to third alternative content;  and wherein 


 
14.  The method of claim 1, wherein: 

the transition to the modified version of 
the graphical user interface further includes: 

sliding a recommendation window outside the central window in the direction and at the speed toward the central window, the recommendation window presenting a spatial portion of a third preview of third alternative content, and wherein 

the modified version of the graphical interface presents the recommendation window outside the central window. 
 
15.  The method of claim 1, wherein: 

the second control operation to dismiss the suggested first alternative content includes activation of a directional control that 
 
16.  The method of claim 1, wherein: 

the second control operation to dismiss the suggested first alternative content includes activation of a directional control that corresponds to a direction opposing the direction in which the first preview, the first identifier, the second preview, and the second identifier are slid together within the central window. 
 
17.  The method of claim 1, further comprising: 

detecting a third control operation to select the second alternative content suggested by the central window in the modified version of the graphical interface;  and 


 
18.  A machine-readable medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations 
comprising: 


detecting a set of first control operations during presentation of current content on a display screen;  

in response to the set of first control 
operations, causing, on the display screen, presentation of a graphical interface in which a central window suggests first alternative content by presenting a first preview thereof and a first identifier thereof superimposed 
on the first preview;  



in response to the second control operation, causing, on the display screen, a transition to a modified version of the graphical interface, the transition including: 

sliding the first preview, the first identifier, a second preview, and a second identifier 
together in a direction and at a speed within the central window, the central window cropping the first preview sliding out of view and cropping the second preview sliding into view, the second preview and the second identifier corresponding to second alternative content;  and 
























presenting the modified version of the graphical interface in which the central window suggests the second alternative content by presenting the second preview and the second identifier superimposed thereon. 



 

19.  A system comprising: 

one or more processors;  and 

a memory storing instructions that, when executed by at least one processor among the one or more processors, cause the system to perform operations comprising: 

detecting a set of first control operations during presentation of current content on a 
display screen;  

in response to the set of first control operations, causing, on the display screen, presentation of a graphical interface in which a central window suggests first alternative content by presenting a first preview thereof 
and a first identifier thereof superimposed on the first preview;  



in response to the second control operation, causing, on the display screen, a transition to a modified version of the graphical interface, the transition including: 

sliding the first preview, the first identifier, a second preview, and a second identifier together in a direction and at a speed within 
the central window, the central window cropping the first preview sliding out 
of view and cropping the second preview sliding into view, the second preview 
and the second identifier corresponding to second alternative content;  and 























presenting the modified version of the graphical interface in which the central 
window suggests the second alternative content by presenting the second preview 
and the second identifier superimposed thereon. 
 



20.  The system of claim 19, wherein the operations further comprise: 

detecting a third control operation to select the second alternative content suggested by 
the central window in the modified version of the graphical interface;  and 

causing, on the display screen, initiation of a presentation of the selected second alternative content. 



detecting, by one or more processors, a set of first control operations during presentation of current content on a display screen;  

in response to the set of first control operations and by the one or more processors, causing, on the display screen, presentation of a graphical 
interface in which a central window suggests first alternative content by 
presenting a first preview thereof and a first identifier thereof superimposed 
on the first preview;  

detecting, by the one or more processors, a second control operation to dismiss the suggested first alternative content;  and 

in response to the second control operation and by the one or more processors, 
causing, on the display screen, a transition to a modified version of the graphical interface, the transition including: 

sliding the first preview, the first identifier, a second preview, and a second identifier together in a direction and at a speed within the central window, the central window cropping the first preview sliding out of view and cropping the second preview sliding 
into view, the second preview and the second identifier corresponding to second 
alternative content;  




sliding a first timeline and a second timeline together in the direction and at the speed within the central window, the central window cropping the first timeline sliding out of view and cropping the second timeline 











sliding first summary text and second summary text together in the direction and at the speed outside the central window, the central window cropping the first summary text sliding out of view and cropping the second summary text sliding into view, the 
first summary text summarizing the first alternative content, the second 






presenting the modified version of the graphical interface in which the central window suggests the second alternative content by presenting the second preview and the second identifier superimposed thereon and presents the second timeline and the second summary text superimposed on the second preview. 
 

 2.  The method of claim 1, wherein: 

the transition to the modified version of the graphical user interface further includes: 

sliding a recommendation window outside the central window in the direction toward the central window, the recommendation 
 
3.  The method of claim 2, wherein: 

the sliding of the recommendation window toward the central window is at the speed outside the central window. 
 
4.  The method of claim 2, wherein: 

the transition to the modified version of the graphical user interface further includes:

sliding a logo outside the central window in the direction toward the central window together with the recommendation window, the logo identifying a source entity of the second alternative content, the central window cropping the logo sliding out of view. 
 
5.  The method of claim 1, wherein: 



sliding the first identifier in the direction from inside the central window to outside the central window; and 

sliding the second identifier in the direction from outside the central window into the central window. 
 
6.  The method of claim 5, wherein: 

the sliding of the first identifier from inside the central window to outside the central window includes reducing a first font size of the first identifier outside the central window;  and 

the sliding of the second identifier from outside the central window into the central window includes enlarging a second font size of the second identifier outside the central window. 
 


the sliding of the first identifier from inside the central window to outside the central window occurs at the speed outside the central window;  and 

the sliding of the second identifier from outside the central window into the central window occurs at the speed outside the central window. 
 
8.  The method of claim 1, wherein: 

the display screen includes a central 
portion and a peripheral portion that surrounds the central portion;  

the central window in the graphical interface is aligned with the central portion of the display screen and presents none of the current content;  and 

the graphical interface includes a peripheral region aligned with the peripheral portion of 
 
9.  The method of claim 1, wherein: 

the transition to the modified version of the graphical user interface further includes: 

sliding a first logo and a second logo  together in the direction and at the speed outside the central window, the central window cropping the first logo sliding into view and cropping the second logo sliding out of view, the first logo identifying a 
first source entity of the first alternative content, the second logo identifying a second source entity of the second alternative content;  and wherein 

the modified version of the graphical interface presents the first logo 
outside the central window. 
 
 10.  The method of claim 9, wherein: 

the transition to the modified version of the graphical user interface further includes: 

sliding a third logo outside the central window in the direction and at the speed toward the central window, the third logo identifying a third source entity of third alternative content; and wherein 

the modified version of the graphical interface presents the third logo outside the central window. 

11.  The method of claim 1, wherein: 

the transition to the modified version of the graphical user interface further includes: 

sliding a third identifier outside the central window in the direction and at the speed toward the central window, the third identifier corresponding to third alternative content;  and wherein 


 
12.  The method of claim 1, wherein: 

the transition to the modified version of the graphical user interface further includes: 

sliding a recommendation window outside the central window in the direction and at the speed toward the central window, the recommendation window presenting a spatial portion of a third preview of third alternative content;  and wherein 

the modified version of the graphical interface presents the recommendation window outside the central window. 
 
13.  The method of claim 1, wherein: 

the second control operation to dismiss the suggested first alternative content includes activation of a directional control that 
second identifier are slid together within the central window. 
 
    14.  The method of claim 1, wherein: 

the second control operation to dismiss the suggested first alternative content includes activation of a directional control that corresponds to a direction opposing the direction in which the first preview, the first identifier, the second preview, and the 
second identifier are slid together within the central window. 
 
15.  The method of claim 1, further comprising: 

detecting a third control operation to select the second alternative content suggested by the central window in the modified version of the graphical interface;  and 


 
16.  A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause 
the machine to perform operations comprising: 

detecting a set of first control operations during presentation of current content on a display screen;  

in response to the set of first control operations, causing, on the display screen, presentation of a graphical interface in which a central window suggests first alternative content by presenting a first preview thereof and a first identifier thereof superimposed on the first preview;  



in response to the second control operation, causing, on the display screen, a transition to a modified version of the graphical interface, the transition including: 

sliding the first preview, the first identifier, a second preview, and a second identifier together in a direction and at a speed within the central window, the central window cropping the first preview sliding out of view and cropping the second preview sliding into view, the second preview and the second identifier corresponding to second alternative content;  

sliding a first timeline and a second timeline together in the direction and at the speed 
within the central window, the central window cropping the first timeline 
sliding out of view and cropping the second timeline sliding into view, the 

content, the second timeline indicating a second playback point within the 
second alternative content;  

sliding first summary text and second summary text together in the direction and at the speed outside the central window, the 
central window cropping the first summary text sliding out of view and cropping 
the second summary text sliding into view, the first summary text summarizing 
the first alternative content, the second summary text summarizing the second 
alternative content;  and 

presenting the modified version of the graphical interface in which the central window suggests the second alternative content by presenting the second preview and the second identifier superimposed thereon 
and presents the second timeline and the second summary text superimposed on 

 

17.  A system comprising: 

one or more processors;  and 

a memory storing instructions that, when executed by at least one processor among the one or more processors, cause the system to perform operations comprising: 

detecting a set of first control operations during presentation of current content on a 
display screen;  

in response to the set of first control operations, causing, on the display screen, presentation of a graphical interface in which a central window suggests first alternative content by presenting a first preview thereof 
and a first identifier thereof superimposed on the first preview;  



in response to the second control operation, causing, on the display screen, a transition to a modified version of the graphical interface, the transition including: 

sliding the first preview, the first identifier, a second preview, and a second identifier together in a direction and at a speed within 
the central window, the central window cropping the first preview sliding out 
of view and cropping the second preview sliding into view, the second preview 
and the second identifier corresponding to second alternative content;  

sliding a first timeline and a second timeline together in the direction and at the 
speed within the central window, the central window cropping the first timeline sliding out of view and cropping the second timeline sliding into view, the first timeline indicating 

sliding first summary text and second summary text together in the direction and at the speed outside the central window, the 
central window cropping the first summary text sliding out of view and cropping 
the second summary text sliding into view, the first summary text summarizing 
the first alternative content, the second summary text summarizing the second 
alternative content;  and 

presenting the modified version of the graphical interface in which the central window suggests the second alternative content by presenting the second preview and the second identifier superimposed thereon 
and presents the second timeline and the second summary text superimposed on 
the second preview. 

    18.  The system of claim 17, wherein the operations further comprise: 

detecting a third control operation to select the second alternative content suggested by the central window in the modified version of the graphical interface;  and 

causing, on the display screen, initiation of a presentation of the selected second alternative content. 





Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



OSCHTA I. MONTOYA
Examiner
Art Unit 2421


OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421